Exhibit No. 3/10 IAMGOLD’S FOCUS ON ORGANIC GROWTH YIELDS RESULTS; YEAR-END GOLD RESERVES INCREASE BY 17%, NIOBIUM RESERVES INCREASE BY 32% Toronto, Ontario, January 25, 2010 – IAMGOLD Corporation (“IAMGOLD” or “the Company”) today announced its 2009 year-end mineral reserve and resource statement.IAMGOLD’s total proven and probable mineral reserves increased by 2.1 million ounces to 14.5 million ounces of gold, which represents a 17% increase over the previous year.Total proven and probable mineral reserves of niobium have increased by 32% to 181.3 million kilograms of contained Nb2O5. Peter C.
